Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 9 April 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Apr. 9. 1789.

I have duly received your favor of the 2d. instant, and a few hours before I had received one from the Treasury board settling for us the order in which the monies of the last loan shall be paid. This takes a middle ground, ordering, according to your wish, the paiment of the interest for the ensuing month of June in the first place, and then ensures to the particular purpose committed to me by the resolution of Congress of July 18, 1787. and to the foreign officers a preference to any subsequent paiments of interest; so that these objects are to be postponed to the interest of this year, but to take place of that of the next. I have the honor to forward you their letter to this effect. In a letter to me, which accompanied this, they say they are unable to give specific orders as to the other contingent articles which might have been in the contemplation of Congress; because that body had not furnished them, before their separation, a specification of these: and they add these words ‘as to any other objects you will be able to judge how far their nature and urgency for the paiment will render it adviseable for you to discharge them of the monies arising from the Dutch loans, altho’ no express appropriation is made by Congress for such purpose.’ In fact, the term ‘contingencies’ in the appropriation of Congress goes (as far as I know) to no article unpaid but those specified in the letter of the Commissioners, and that of the Medals ordered in former resolutions. I had contracted for the making the dies of these (between 15, and 16,000 livres) before I had any suspicion that there would be a difficulty in obtaining money for them. The furnishing the medals themselves would have required as much more, but the contracts for furnishing them not being concluded, I stopped them: and even as to those for the dies, it must rest with  yourselves to say whether you will furnish the money for them. On this subject I will expect your answer.
My bill of the 1st. instant on you for the current expences of the legation here, was larger than usual, because I was calling in my accounts previous to my departure, and these are always more than one expects. Another circumstance concurs at this time to raise the demands of the legation here above their ordinary amount. The rent of the hotel of the United states here, which has been for some time suspended by an order of the justice of the country, is now freed from that suspension, and a whole year’s rent (6000 livres) is now paiable at once. I shall be obliged therefore to draw on you for that sum within a day or two. I have the honor to be gentlemen Your most obedient & most humble servant,

Th: Jefferson


P.S. I pray you to send me a list of all the bills I have ever drawn on you, that in settling my accounts with the treasury, I may explain to them to what accounts they must place those which do not belong to my private account.

